Citation Nr: 0944416	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-15 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to 
June 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for depression.

The Veteran was scheduled for a June 2008 Board hearing but 
did not appear or indicate any desire to reschedule.  
Although the Board was concerned that the wrong address was 
used, the Veteran's representative has confirmed that VA has 
the Veteran's correct address.

The Board remanded this case for additional development in 
December 2008.  The directives of the remand were 
accomplished.


FINDING OF FACT

Based on a medical opinion that the Veteran's psychological 
problems were coincident with his service, the Veteran's 
reported sexual assault in service, and medical evidence of 
suicidal attempts and psychological problems since less than 
two years after discharge from service, all doubt is resolved 
in the Veteran's favor that his current depression is related 
to his service.  


CONCLUSION OF LAW

The criteria for service connection for depression are met. 
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for depression.  He 
reported on an April 2005 VA mental health record and a 
statement submitted in July 2006 that he was sexually 
assaulted in service in January 1981.  He recalled that he 
was walking from a friend's barrack to the 12th Finance 
Division where he was housed when several men wrestled him to 
the ground and sexually assaulted him while calling him 
racial slurs.  These events have not been corroborated.  The 
Veteran also previously denied any history of military sexual 
trauma on a June 2003 VA psychiatric record.  He was denied 
service connection for posttraumatic stress disorder (PTSD) 
and that issue is not for consideration.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records are negative for any 
psychiatric treatment.  Personnel records, however, include 
an April 1981 counseling form from the 12th Finance Section, 
which notes that during the previous month the Veteran on 
numerous occasions used the wrong classifications on vouchers 
in performing his duties on the counter by himself.  It was 
also shown that the Veteran had difficulty conversing with 
customers.  It was recommended that he be moved back to his 
original job assignment with more common general tasks in the 
Travel Section.

Less than two years after discharge from service, the Veteran 
attempted suicide by overdosing on Aspirin in March 1983.  
Private medical records show diagnoses of identity crisis 
with great deal of anger; it was noted that he took the pills 
following a fight with his girlfriend.  An April 1983 private 
surgery record notes that laceration wounds on both wrists 
were well-healed times two weeks.

Private medical records dated from August 2003 to July 2004 
show additional assessments of intentional overdose, suicidal 
ideation, depressed cocaine abuser with current vague 
suicidal ruminations, and depressive disorder.

VA medical records dated from 2003 to 2005 show continued 
treatment for psychiatric problems and drug abuse.  A July 
2003 VA psychiatric treatment record shows the Veteran's 
depression was most likely secondary to drug abuse.  His Axis 
I diagnosis was cocaine dependence and depressive disorder, 
not otherwise specified.  A December 2005 VA mental health 
care initial assessment shows the Veteran started using crack 
cocaine in 1988 and had used this, in addition to other 
drugs, on and off since then.  The diagnostic impression was 
major depression, recurrent, mild.

A VA medical opinion was provided in February 2009 to 
determine whether the Veteran's present psychiatric illness 
is related to his service, based on a review of the Veteran's 
history, as reflected in the claims file.  The examiner noted 
that the Veteran reported a rape by other service members and 
described a full compliment of PTSD symptoms following that 
but the incident was never reported and he did not seek 
mental health services until after discharge.  He also was 
assaulted by a roommate after discharge.  The Veteran 
reported that he received an Article 15 for tardiness several 
times with demotion and the military agreed that it "wasn't 
working out" and they discharged him.  He also received an 
Article 15 for marijuana possession when he arrived at his 
permanent duty station.  After service, he had a bad 
relationship with a woman and took many aspirin.  He 
described it more as a plea for help.  He also tried to 
overdose on depression medication seven plus years ago.  He 
had at least two arrests and incarceration for crack cocaine 
and once in the military, he received an Article 15 for 
possession of marijuana.  He denied any recent drug abuse.  

On psychological testing, the Veteran was shown to have 
dysthymia and moderate depression.  It was noted that the 
Veteran's response style to testing and to interview was 
characterized by obfuscation and vagueness.  However, he 
consistently and convincingly reported symptoms of dysthymia 
and was evidently committed to taking actions, such as school 
and seeking work, to improve his lot.  He also showed clear 
symptoms of anxiety about his current life with persistent 
worries about his employability and financial circumstance.  
He stressed that he had no significant difficulties prior to 
his military service.  However, he was discharged for 
incompatibility following two Article 15's and substance 
abuse.  There was no consistent, verifiable evidence that his 
substance abuse and behavioral problems were caused by his 
experiences in the military as opposed to an evolving 
dysfunction unrelated to military life.  If the sexual 
assault he described were verified, then dysthymia and 
substance abuse (in remission by his report) would be clearly 
linked to his military experiences.  In the absence of such 
verification, the examiner concluded that his difficulties 
following his service were not a consequence of that service 
but rather were coincident with that service.  Despite 
intensive psychotherapeutic treatment following the military, 
he had not developed a functional and adaptive life style.  

The VA examiner determined that the Veteran's psychological 
problems were not caused by his service but were coincident 
with his service.  VA regulations define service connection 
as an injury or disease resulting in disability that was 
incurred coincident with service in the Armed Forces. 38 
C.F.R. § 3.303.  Based on this medical opinion, the Veteran's 
reported incident in service, and medical evidence of 
suicidal attempts and psychological problems since less than 
two years after discharge from service, all doubt is resolved 
in the Veteran's favor that his current depression is related 
to his service.  Thus, service connection for depression is 
warranted.  See 38 C.F.R. § 3.102.

The Veteran's service connection claim for depression has 
been considered with respect to VA's duty to notify and 
assist.  Given the favorable outcome noted above, no 
conceivable prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 


ORDER

Entitlement to service connection for depression is granted, 
subject to the rules and payment of monetary benefits.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


